Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 1 of 26 PageID 123




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION
____________________________________
ELIZABETH CARDONA and                :
JERARD BROWN,                        :
                        Plaintiffs,  :
                                     :
            v.                       :    CASE NO.: 18-cv-02838-SCB-JSS
                                     :
VIVINT SOLAR, INC.,                  :
VIVINT SOLAR DEVELOPER, LLC, and :
SOLAR MOSAIC, INC.,                  :
                        Defendants. :

        MOTION TO COMPEL COMPLETE RESPONSES TO PLAINTIFFS’
    INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS
             DIRECTED TO DEFENDANTS VIVINT SOLAR, INC.
                 AND VIVINT SOLAR DEVELOPER, LLC

       Plaintiffs, Elizabeth Cardona and Jerard Brown, by and through counsel of record, move

to compel Defendants Vivint Solar, Inc. and Vivint Solar Developer, LLC (“Vivint”) under Federal

Rules of Civil Procedure 26 and 37 to provide complete responses and documents responsive to

Plaintiffs’ Interrogatories and Requests for Production of Documents, and state as follows:

                                         BACKGROUND

       This is a consumer protection case against a solar energy provider (Vivint) and its captive

finance company who—without notice or permission—accessed the consumer reports of Plaintiffs

Elizabeth Cardona and Jerard Brown under false pretenses, without any permissible purpose or

authorization. Obtaining a consumer credit report under false pretenses is a felony under federal

law. 15 U.S.C. § 1681q. Plaintiffs allege that Defendants sent door-to-door salesmen to their home

for the purpose of soliciting sales, and that their salesmen—unilaterally and without permission or

authorization—pulled their consumer credit reports.




                                                1
Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 2 of 26 PageID 124




       Plaintiffs further averred that “[d]iscovery in this case will show that all three Defendants,

as a pattern and practice, regularly obtain consumer reports on consumers without a permissible

purpose and/or under false pretenses.” (Compl. ¶ 32). Indeed, many consumers across the United

States have filed lawsuits and made complaints against Vivint for the same privacy violation based

on the intrusion into a the consumer’s credit history, as well as other fraudulent sales tactics that

result in consumers entering into agreements for solar panels that produce energy that the

consumer is also required to purchase, often under the pretext that the solar panel transaction would

be free or save the consumer money. These lawsuits include, but are not limited to:

           •   State of New Mexico, ex rel. v. Vivint Solar Developer, D-202-CV-2018-01936

               (N.M. 2nd Dist.) (alleging “high pressure and illegal door-to-door sales; making

               false, misleading and fraudulent statements; willfully omitting material facts,” etc.,

               leading consumers into entering 20-year leases for solar panels);

           •   Christine & Timothy Droney v. Vivint Solar, Civil Action No. 18-cv-00849 (D.N.J.

               RBK-KMW) (impermissibly pulling credit report without authorization or

               consent);

           •   Douglas Littlejohn v. Vivint Solar, Inc., Civil Action No. 16-cv-09446 (D.N.J.

               NLH-JS) (impermissibly pulling credit report without authorization or consent);

           •   Vasu Pulipati v. Vivint Solar, Inc., Case No. RG18891702, (Ca. Super. Ct.,

               Alameda Cty.) (impermissibly pulling credit report without authorization or

               consent); and,

           •   Rasmussen v. Vivint Solar, Inc., Case No. 18-004129-CI (Sixth Judicial District of

               Florida, Pinellas County).




                                                 2
Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 3 of 26 PageID 125




         The instant case is currently in discovery.     On January 25, 2019, Plaintiffs served

Interrogatories and Requests for Production of Documents on Vivint.

         Vivint served its Response to these discovery requests on March 1, 2019, which largely

objected to each and every request. To those requests that Vivint did respond, Vivint refused to

produce relevant documents or provide fulsome interrogatory answers. Vivint also improperly

withheld documents as “confidential” even though the parties have entered into a confidentiality

agreement.



                                        MOTION TO COMPEL

         On May 16, 2019, Plaintiffs served Vivint with a letter outlining the many areas deficiency

discovery. (Exhibit “A,” Discovery Deficiency Letter to Vivint). The documents requested

include basic documents such as:

             •   emails mentioning either Plaintiff;

             •   subscriber agreements with consumer reporting agencies;

             •   Vivint’s Customer Operations Manual;

             •   Vivint’s Training Manual;

             •   informational material regarding the propriety of accessing a consumer report;

             •   job descriptions and personnel files of the employees involved;

             •   similar consumer complaints (involving forgery, creating false accounts, obtaining

                 consumer reports without consent, and providing false information to a consumer);

             •   credit consent forms from consumers; and

             •   documents evidencing net worth.

(Id.).



                                                  3
Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 4 of 26 PageID 126




       Vivint has refused to provide these documents, arguing relevance, proportionality,

confidentiality concerns, and more. Its objections are unsupported by both the Federal Rules of

Civil Procedure and decisional law.        Accordingly, Plaintiffs filed this Motion to Compel,

requesting this Court overrule Defendant’s objections and order Defendant to provide the relevant

discovery to Plaintiffs before June 30, 2019.



             CHART OF PLAINTIFFS’ REQUESTS FOR PRODUCTION OF DOCUMENTS
                           AND VIVINT’S RESPONSES AT ISSUE


 NO.                   REQUEST                                       RESPONSE

 3.      All documents, including without              In addition to their general objections,
         limitation computer records or                Vivint objects to this Request on the
         electronically stored information,            ground that it is overly broad, unduly
         which refer to relate to Plaintiffs, or are   burdensome, and does not describe the
         retrievable under any number assigned         documents sought with reasonable
         to Plaintiffs by you.                         particularity. Vivint further objects to the
                                                       extent that this Request seeks information
                                                       protected by the attorney-client privilege
                                                       and/or work-product doctrine. Vivint
                                                       objects on the ground that this Request
                                                       seeks information that is not relevant to
                                                       any party’s claim or defense in this case,
                                                       nor proportional to the needs of the case.
 7.      Any and all emails in any way                 In addition to their general objections,
         mentioning either Plaintiff.                  Vivint objects to this Request on the
                                                       grounds that is duplicative, overly broad,
                                                       unduly burdensome, and does not describe
                                                       the documents sought with reasonable
                                                       particularity. Vivint further objects to the
                                                       extent that this Request seeks information
                                                       protected by the attorney client privilege
                                                       and/or work-product doctrine. Vivint
                                                       objects on the ground that this Request
                                                       seeks information that is not relevant to
                                                       any party’s claim or defense in this case,
                                                       nor proportional to the needs of the case.
 8.      Any and all written or recorded               In addition to their general objections,
         statements prepared or obtained which         Vivint objects to this Request on the


                                                   4
Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 5 of 26 PageID 127




       reference any Plaintiff, their social       ground that it is duplicative overly broad,
       security numbers, their identities or any   unduly burdensome, and does not describe
       allegations or defenses asserted in this    the documents sought with reasonable
       action.                                     particularity. Vivint further objects to the
                                                   extent that this Request seeks information
                                                   protected by the attorney client privilege
                                                   and/or work-product doctrine. Subject to
                                                   and without waiver of the foregoing,
                                                   Vivint hereby produces the statement of
                                                   Jacob Thebert.
 9.      Any consumer reports in your              In addition to their general objections,
         possession which refer or relate to       Vivint objects to this Request on the
         either Plaintiff, their social security   grounds that it is duplicative, overly broad,
         number, or other identifiers.             unduly burdensome, and does not describe
                                                   the documents sought with reasonable
                                                   particularity. Vivint further objects to the
                                                   terms “consumer reports” and “other
                                                   identifiers” as vague, ambiguous, and
                                                   undefined. Subject to and without waiver
                                                   of the foregoing, and to the extent such
                                                   documents exist, Vivint shall produce non-
                                                   privileged records responsive to this
                                                   Request in their possession, custody
                                                   and/or control at a time and place that is
                                                   mutually convenient for all parties, and
                                                   subject to the entry of a mutually-
                                                   agreeable confidentiality agreement as
                                                   appropriate.
 10.     Any and all documents bearing credit      In addition to their general objections,
         scoring assessments in connection         Vivint objects to this Request on the
         with either Plaintiff’s name or any of    grounds that it is duplicative, overly broad,
         his personal identifiers.                 unduly burdensome, and does not describe
                                                   the documents sought with reasonable
                                                   particularity. particularity. [sic] Vivint
                                                   further objects to the term “credit scoring
                                                   assessments” as vague, ambiguous, and
                                                   undefined. Subject to and without waiver
                                                   of the foregoing, and to the extent such
                                                   documents exist, Vivint shall produce non-
                                                   privileged records responsive to this
                                                   Request in their possession, custody
                                                   and/or control at a time and place that is
                                                   mutually convenient for all parties, and
                                                   subject to the entry of a mutually-




                                               5
Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 6 of 26 PageID 128




                                                    agreeable confidentiality agreement as
                                                    appropriate.
 11.     All documents which relate to any and      In addition to their general objections,
         all authorizations extended to you by      Vivint objects to this Request on the
         either Plaintiff, as contemplated under    grounds that it is duplicative, overly broad,
         the FCRA 15 U.S.C. 1681b(2),               unduly burdensome, and does not describe
         pertaining to the accessing of either      the documents sought with reasonable
         Plaintiff’s consumer report as             particularity. Vivint objects to the Request
         reflected by the initial pleading filed    to the extent it calls for a legal conclusion.
         by Plaintiffs in this case.                Subject to and without waiver of the
                                                    foregoing, and to the extent such
                                                    documents exist, Vivint shall produce
                                                    nonprivileged records responsive to this
                                                    Request in their possession, custody
                                                    and/or control at a time and place that is
                                                    mutually convenient for all parties, and
                                                    subject to the entry of a mutually-
                                                    agreeable confidentiality agreement as
                                                    appropriate.
 12.     All documents which relate to the          In addition to their general objections,
         "permissible         purpose,"        as   Vivint objects to this Request on the
         contemplated under 15 U.S.C. 1681b,        grounds that it is duplicative, overly broad,
         under which you accessed the               unduly burdensome, and does not describe
         consumer report of either Plaintiff as     the documents sought with reasonable
         alleged in the initial pleading filed in   particularity. Vivint objects to the Request
         this case.                                 to the extent it calls for a legal conclusion.
                                                    Subject to and without waiver of the
                                                    foregoing, and to the extent such
                                                    documents exist, Vivint shall produce
                                                    nonprivileged records responsive to this
                                                    Request in their possession, custody
                                                    and/or control at a time and place that is
                                                    mutually convenient for all parties, and
                                                    subject to the parties’ entry of a mutually
                                                    agreeable confidentiality agreement as
                                                    appropriate.
 13.     Any and all documents referencing          In addition to their general objections,
         communications of any type between         Vivint objects to this Request on the
         you and any of the consumer reporting      grounds that it is duplicative, overly broad,
         agencies which in any way reference        unduly burdensome, and does not describe
         either Plaintiff.                          the documents sought with reasonable
                                                    particularity. Subject to and without
                                                    waiver of the foregoing, and to the extent
                                                    such documents exist, Vivint shall produce
                                                    non-privileged records responsive to this


                                                6
Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 7 of 26 PageID 129




                                                   Request in their possession, custody
                                                   and/or control at a time and place that is
                                                   mutually convenient for all parties, and
                                                   subject to the parties’ entry of a mutually
                                                   agreeable confidentiality agreement as
                                                   appropriate.
 14.     All documents which relate to the         In addition to their general objections,
         details of your receipt of information,   Vivint objects to this Request on the
         related to either Plaintiff, from any     grounds that it is duplicative, overly broad,
         consumer reporting agency.                unduly burdensome, and does not describe
                                                   the documents sought with reasonable
                                                   particularity. Subject to and without
                                                   waiver of the foregoing, and to the extent
                                                   such documents exist, Vivint shall produce
                                                   non-privileged records responsive to this
                                                   Request in their possession, custody
                                                   and/or control at a time and place that is
                                                   mutually convenient for all parties, and
                                                   subject to the parties’ entry of a mutually
                                                   agreeable confidentiality agreement as
                                                   appropriate.
 15.   Your subscriber or user agreements          In addition to their general objections,
       with each of the consumer reporting         Vivint object to this Request on the
       agencies.                                   grounds that it seeks documents that are
                                                   not proportional to the needs of this case.
                                                   Specifically, Plaintiffs have alleged
                                                   violations of the FCRA, and the
                                                   documents sought by this Request have no
                                                   bearing on whether Vivint violated the
                                                   statute in these isolated instances. Vivint
                                                   also objects to this Request as the
                                                   documents sought have no probative value
                                                   to Plaintiffs’ claims. Vivint furthers object
                                                   to the extent that the information sought in
                                                   this Request was the subject of a motion to
                                                   compel in another lawsuit, Littlejohn v.
                                                   Vivint Solar (Case No. 16-9446), on which
                                                   United States Magistrate Judge Joel
                                                   Schneider for the United States District
                                                   Court for the District of New Jersey ruled
                                                   that Plaintiff was not entitled to the
                                                   documents sought.
 16.     Any and all policy and procedure          In addition to their general objections,
         manual or other documents which           Vivint object to this Request on the
         address your policies, practices,         grounds that it is overly broad, unduly


                                               7
Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 8 of 26 PageID 130




         and/or procedures bearing on your    burdensome, and does not describe the
         door-to-door sales practices.        documents sought with reasonable
                                              particularity. Vivint also objects to this
                                              Request as it seeks documents that are not
                                              proportional to the needs of this case.
                                              Vivint object sto [sic] this Request to the
                                              extent it seeks confidential and proprietary
                                              business information. Subject to and
                                              without waiver of the foregoing, and to the
                                              extent such documents exist, Vivint shall
                                              produce non-privileged records from the
                                              time period responsive to this Request in
                                              their possession, custody and/or control at
                                              a time and place that is mutually
                                              convenient for all parties, and subject to
                                              the parties’ entry of a mutually agreeable
                                              confidentiality agreement as appropriate.
 17.   Your Customer Operations Manual.       In addition to their general objections,
                                              Vivint objects to this Request on the
                                              ground that it is overly broad, unduly
                                              burdensome, and does not describe the
                                              documents sought with reasonable
                                              particularity. Vivint further objects to this
                                              Request because it seeks documents that
                                              are not proportional to the needs of this
                                              case. Specifically, Plaintiffs have alleged
                                              violations of the FCRA, and the
                                              documents sought by this Request have no
                                              bearing on whether Vivint violated the
                                              statute. Plaintiffs have no compelling
                                              reason to request the entirety of Vivint ’
                                              [sic] Customer Operations Manual. See,
                                              e.g., Miller v. Trans Union, LLC, No. 06 C
                                              2883, 2007 U.S. Dist. LEXIS 59730 at *8-
                                              9 (N.D. Ill. Aug. 14, 2017) (denying
                                              plaintiff’s motion to compel defendant to
                                              produce its entire training manual because
                                              only those portions of its training manual
                                              that refer to the FCRA and defendant’s
                                              policies and procedures with respect to
                                              obtaining consumer reports are relevant to
                                              plaintiff’s FCRA claim). Vivint objects to
                                              this Request because it seeks confidential
                                              and proprietary business information.




                                          8
Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 9 of 26 PageID 131




 18.   Your Training Manual.                     In addition to their general objections,
                                                 Vivint objects to this Request on the
                                                 ground that it is overly broad, unduly
                                                 burdensome, and does not describe the
                                                 documents sought with reasonable
                                                 particularity. Vivint further objects to this
                                                 Request because it seeks documents that
                                                 are not proportional to the needs of this
                                                 case. Specifically, Plaintiffs have alleged
                                                 violations of the FCRA, and the
                                                 documents sought by this Request have no
                                                 bearing on whether Vivint violated the
                                                 statute. Plaintiffs have no compelling
                                                 reason to request the entirety of Vivint’s
                                                 Customer Operations Manual. See, e.g.,
                                                 Miller v. Trans Union, LLC, No. 06 C
                                                 2883, 2007 U.S. Dist. LEXIS 59730 at *8-
                                                 9 (N.D. Ill. Aug. 14, 2017) (denying
                                                 plaintiff’s motion to compel defendant to
                                                 produce its entire training manual because
                                                 only those portions of its training manual
                                                 that refer to the FCRA and defendant’s
                                                 policies and procedures with respect to
                                                 obtaining consumer reports are relevant to
                                                 plaintiff’s FCRA claim). Vivint objects to
                                                 this Request because it seeks confidential
                                                 and proprietary business information.
 19.     Any and all policy and procedure        In addition to their general objections,
         manual or other documents which         Vivint objects to this Request on the
         address your policies, practices,       grounds that it is duplicative, overly broad,
         and/or procedures bearing on your       unduly burdensome, and does not describe
         obtaining consumer reports only for a   the documents sought with reasonable
         "permissible purpose" as listed in 15   particularity. Vivint further objects to this
         U.S.C. §1681b of the FCRA.              Request because it seeks documents that
                                                 are not proportional to the needs of this
                                                 case. Specifically, Plaintiffs have alleged
                                                 violations of the FCRA, and the
                                                 documents sought by this Request have no
                                                 bearing on whether Vivint violated the
                                                 statute. Vivint objects to this Request to
                                                 the extent it seeks confidential and
                                                 proprietary business information.
                                                 Subject to and without waiver of the
                                                 foregoing, and to the extent such
                                                 documents exist, Vivint shall produce non-


                                             9
Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 10 of 26 PageID 132




                                                 privileged records from the time period
                                                 responsive to this Request in their
                                                 possession, custody and/or control at a
                                                 time and place that is mutually convenient
                                                 for all parties, and subject to the parties’
                                                 entry    of     a    mutually     agreeable
                                                 confidentiality agreement as appropriate.
 20.     Any manuals, memoranda, bulletins       In addition to their general objections,
         or other documents instructing your     Vivint object to this Request on the
         Employees, agents, or representatives   grounds that it is duplicative, overly broad,
         as to the requirements of 15 U.S.C. §   unduly burdensome, and does not describe
         1681b of the FCRA.                      the documents sought with reasonable
                                                 particularity. Vivint further objects to this
                                                 Request because it seeks documents that
                                                 are not proportional to the needs of this
                                                 case. Specifically, Plaintiffs have alleged
                                                 violations of the FCRA, and the
                                                 documents sought by this Request have no
                                                 bearing on whether Vivint violated the
                                                 statute in these isolated instances. Vivint
                                                 object to this Request to the extent it seeks
                                                 confidential and proprietary business
                                                 information.
 21.    The job description of any agents,       In addition to their general objections,
        representatives or employee(s) of you    Vivint objects to this Request on the
        who had contact with either Plaintiff.   grounds that it is overly broad, unduly
                                                 burdensome, and does not describe the
                                                 documents sought with reasonable
                                                 particularity. Vivint also objects to this
                                                 Request as it seeks documents that are not
                                                 proportional to the needs of this case.
                                                 Vivint objects to this Request to the extent
                                                 it seeks confidential and proprietary
                                                 business information. Vivint objects to
                                                 this Request as improper because it does
                                                 not seek documents.
 22.    Any and all documents evidencing or      In addition to their general objections,
        including data concerning the names,     Vivint objects to this Request on the
        addresses, telephone numbers, current    grounds that it is overly broad, unduly
        employers, and current whereabouts of    burdensome, and does not describe the
        each and every one of your employees,    documents sought with reasonable
        agents, or representatives who have      particularity. Vivint also objects to this
        communicated with either Plaintiff.      Request as it seeks documents that are not
                                                 proportional to the needs of this case.
                                                 Vivint further objects to this Request as


                                            10
Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 11 of 26 PageID 133




                                                   improper because it does not seek
                                                   documents.
 23.    The personnel files for each employee,     In addition to their general objections,
        agent or representative of you who had     Vivint objects to this Request on the
        contact with either Plaintiff, including   grounds that is overly broad, unduly
        any disciplinary records or records of     burdensome, and does not describe the
        Complaints.                                documents sought with reasonable
                                                   particularity. Vivint also objects to this
                                                   Request as it seeks documents that are not
                                                   proportional to the needs of this case.
                                                   Specifically, Plaintiffs have no compelling
                                                   reason to request the personnel files of
                                                   each and every one of Vivint ’ [sic]
                                                   employees who may have had contact with
                                                   Plaintiffs. Vivint further objects to this
                                                   Request to the extent it seeks information
                                                   that is protected from disclosure as a result
                                                   of state and federal privacy laws. Vivint
                                                   further objects to this Request because it is
                                                   being propounded for the improper
                                                   purpose of soliciting potential clients for
                                                   Plaintiffs’ counsel and/ or their law firms.
 24.    All     documents      reflecting   the    In addition to their general objections,
        whereabouts of your employees,             Vivint objects to this Request on the
        agents, or representatives who were in     grounds that it is overly broad, unduly
        Plaintiffs’ zip codes when their credit    burdensome, and does not describe the
        was run by you.                            documents sought with reasonable
                                                   particularity. Vivint also objects to this
                                                   Request as it seeks documents that are not
                                                   proportional to the needs of this case.
                                                   Vivint further object to this Request as the
                                                   documents sought have no probative value
                                                   to Plaintiffs’ claims. Vivint objects to this
                                                   Request to the extent it seeks confidential
                                                   and proprietary business information.
                                                   Vivint further objects to this Request
                                                   because it is being propounded for the
                                                   improper purpose of soliciting potential
                                                   clients for Plaintiffs’ counsel and/ or their
                                                   law firms. Vivint further objects to this
                                                   Request because he documents sought
                                                   herein were the subject of a motion to
                                                   compel in another pending lawsuit brought
                                                   by Plaintiffs’ counsel, Andrew Milz,
                                                   Littlejohn v. Vivint Solar (Case No. 16-



                                              11
Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 12 of 26 PageID 134




                                                 9446), on which United States Magistrate
                                                 Judge Joel Schneider for the United States
                                                 District Court for the District of New
                                                 Jersey ruled that such documents were not
                                                 discoverable. (See id. Dkt. No. 23).
 25.    The employment agreement for any of      In addition to their general objections,
        your salespersons who had contact with   Vivint objects to this Request on the
        any Plaintiff.                           grounds that it is overly broad, unduly
                                                 burdensome, and does not describe the
                                                 documents sought with reasonable
                                                 particularity. Vivint also objects to this
                                                 Request as it seeks documents that are not
                                                 proportional to the needs of this case.
                                                 Vivint further objects to this Request as
                                                 the documents sought have no probative
                                                 value to Plaintiffs’ claims. Vivint objects
                                                 to this Request to the extent it seeks
                                                 confidential and proprietary business
                                                 information.
 26.    The commission or compensation           In addition to their general objections,
        agreement for your salespersons who      Vivint objects to this Request on the
        had contact with any Plaintiff.          grounds that it is overly broad, unduly
                                                 burdensome, and does not describe the
                                                 documents sought with reasonable
                                                 particularity. Vivint also objects to this
                                                 Request as it seeks documents that are not
                                                 proportional to the needs of this case.
                                                 Vivint further objects to this Request as
                                                 the documents sought have no probative
                                                 value to Plaintiffs’ claims. Vivint object to
                                                 this Request to the extent it seeks
                                                 confidential and proprietary business
                                                 information.
 27.    The sales goals or standards for your    In addition to their general objections,
        salespersons who had contact with any    Vivint objects to this Request on the
        Plaintiff.                               grounds that it is overly broad, unduly
                                                 burdensome, and does not describe the
                                                 documents sought with reasonable
                                                 particularity. Vivint also objects to this
                                                 Request as it seeks documents that are not
                                                 proportional to the needs of this case.
                                                 Vivint further objects to this Request as
                                                 the documents sought have no probative
                                                 value to Plaintiffs’ claims. Vivint objects
                                                 to this Request to the extent it seeks


                                            12
Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 13 of 26 PageID 135




                                                   confidential and proprietary business
                                                   information.
 28.    Any and all "Prospective Customer          In addition to their general objections,
        Consent Forms" obtained by your            Vivint objects to this Request on the
        representatives, employees, and/or         grounds that is overly broad, unduly
        agents in Plaintiffs’ zip codes in the     burdensome, and does not describe the
        month in which Plaintiffs’ credit was      documents sought with reasonable
        run by you.                                particularity. Vivint also objects to this
                                                   Request as it seeks documents that are not
                                                   proportional to the needs of this case.
                                                   Vivint also objects to this Request as the
                                                   documents sought have no probative value
                                                   to Plaintiffs’ claims. Vivint further objects
                                                   to this Request because it is being
                                                   propounded for the improper purpose of
                                                   soliciting potential clients for Plaintiffs’
                                                   counsel and/ or their law firms. Vivint
                                                   further objects to this Request because the
                                                   documents sought herein were the subject
                                                   of a motion to compel in another pending
                                                   lawsuit brought by Plaintiffs’ counsel,
                                                   Andrew Milz, Littlejohn v. Vivint Solar
                                                   (Case No. 16-9446), on which United
                                                   States Magistrate Judge Joel Schneider for
                                                   the United States District Court for the
                                                   District of New Jersey ruled that such
                                                   documents were not discoverable. (See id.
                                                   Dkt. No. 23).
 29.    Any      complaints     that   involved    In addition to their general objections,
        allegations that you engaged in forgery.   Vivint objects to this Request on the
                                                   grounds that it is overly broad, temporally
                                                   and geographically unlimited, unduly
                                                   burdensome, and does not describe the
                                                   documents sought with reasonable
                                                   particularity. Vivint also objects to the
                                                   terms “complaints,” “you” and “forgery”
                                                   as vague, ambiguous, and seeking a legal
                                                   conclusion. Vivint further object to this
                                                   Request because it seeks documents that
                                                   are not proportional to the needs of this
                                                   case. Specifically, Plaintiffs have alleged
                                                   violations of the FCRA, and the
                                                   documents sought by this Request have no
                                                   bearing on whether Vivint violated the
                                                   statute in these isolated instances. Further,



                                              13
Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 14 of 26 PageID 136




                                           Plaintiffs have not alleged that Vivint
                                           forged any documents and their request for
                                           the same is nothing more than a fishing
                                           expedition. Vivint further objects to this
                                           Request because it is being propounded for
                                           the improper purpose of soliciting
                                           potential clients for Plaintiffs’ counsel
                                           and/or their law firms.
                                           Vivint also objects to the time-period
                                           placed on this Interrogatory. Vivint further
                                           objects to this Interrogatory to the extent it
                                           has no geographical limitation. The
                                           documents sought in this Request were the
                                           subject of a motion to compel in another
                                           pending lawsuit brought by Plaintiffs’
                                           counsel, Andrew Milz, Littlejohn v. Vivint
                                           Solar (Case No. 16-9446), on which
                                           United States Magistrate Judge Joel
                                           Schneider for the United States District
                                           Court for the District of New Jersey ruled
                                           that Plaintiff’s request was only relevant as
                                           to complaints “from Pennsylvania, New
                                           Jersey and Delaware, wherein it was
                                           alleged that Vivint pulled the credit report
                                           of a customer or prospective customer
                                           without consent.” (See id. Dkt. No. 23).
                                           The documents sought in this Request was
                                           also the subject of discovery dispute in
                                           another pending lawsuit brought by
                                           Plaintiffs’ counsel, Andrew Milz, Reilly v.
                                           Vivint Solar (Civil Action No. 18-12356),
                                           on which United States Magistrate Judge
                                           Joel Schneider for the United States
                                           District Court for the District of New
                                           Jersey ruled that Plaintiff’s request was
                                           only relevant as to complaints from
                                           California, Massachusetts, and Maryland
                                           from the time period of January 1, 2014
                                           through December 31, 2016, where it was
                                           alleged that Vivint pulled the credit report
                                           of a customer or prospective customer
                                           without consent or otherwise forged
                                           documents.




                                      14
Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 15 of 26 PageID 137




 30.    Any      complaints that   involved   In addition to their general objections,
        allegations that you created false    Vivint objects to this Request on the
        account(s).                           grounds that it is overly broad, temporally
                                              and geographically unlimited, unduly
                                              burdensome, and does not describe the
                                              documents sought with reasonable
                                              particularity. Vivint also objects to the
                                              terms “complaints,” “you” and “false
                                              account(s)” as vague, ambiguous, and
                                              seeking a legal conclusion. Vivint further
                                              objects to this Request because it seeks
                                              documents that are not proportional to the
                                              needs of this case. Specifically, Plaintiffs
                                              have alleged violations of the FCRA, and
                                              the documents sought by this Request have
                                              no bearing on whether Vivint violated the
                                              statute in these isolated instances. Further,
                                              Plaintiffs have not alleged that Vivint
                                              created false accounts and their request for
                                              the same is nothing more than a fishing
                                              expedition. Vivint further objects to this
                                              Request because it is being propounded for
                                              the improper purpose of soliciting
                                              potential clients for Plaintiffs’ counsel
                                              and/or their law firms. Vivint also objects
                                              to the time-period placed on this
                                              Interrogatory. Vivint further objects to this
                                              Interrogatory to the extent it has no
                                              geographical limitation. The documents
                                              sought in this Request were the subject of
                                              a motion to compel in another pending
                                              lawsuit brought by Plaintiffs’ counsel,
                                              Andrew Milz, Littlejohn v. Vivint Solar
                                              (Case No. 16-9446), on which United
                                              States Magistrate Judge Joel Schneider for
                                              the United States District Court for the
                                              District of New Jersey ruled that Plaintiff’s
                                              request was only relevant as to complaints
                                              “from Pennsylvania, New Jersey and
                                              Delaware, wherein it was alleged that
                                              Vivint pulled the credit report of a
                                              customer or prospective customer without
                                              consent.” (See id. Dkt. No. 23). The
                                              documents sought in this Request were
                                              also the subject of discovery dispute in
                                              another pending lawsuit brought by


                                         15
Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 16 of 26 PageID 138




                                                Plaintiffs’ counsel, Andrew Milz, Reilly v.
                                                Vivint Solar (Civil Action No. 18-12356),
                                                on which United States Magistrate Judge
                                                Joel Schneider for the United States
                                                District Court for the District of New
                                                Jersey ruled that Plaintiff’s request was
                                                only relevant as to complaints from
                                                California, Massachusetts, and Maryland
                                                from the time period of January 1, 2014
                                                through December 31, 2016, where it was
                                                alleged that Vivint pulled the credit report
                                                of a customer or prospective customer
                                                without consent or otherwise forged
                                                documents.
 31.    Any      complaint   that    involved   In addition to their general objections,
        allegations that you obtained a         Vivint objects to this Request on the
        consumer report without consent.        grounds that it is overly broad, temporally
                                                and geographically unlimited, unduly
                                                burdensome, and does not describe the
                                                documents sought with reasonable
                                                particularity. Vivint also objects to the
                                                terms “complaint,” “you” and “without
                                                consent” as vague, ambiguous, and
                                                seeking a legal conclusion. Vivint further
                                                objects to this Request because it seeks
                                                documents that are not proportional to the
                                                needs of this case. Specifically, Plaintiffs
                                                have alleged violations of the FCRA, and
                                                the documents sought by this Request have
                                                no bearing on whether Vivint violated the
                                                statute in these isolated instances. Vivint
                                                further objects to this Request because it is
                                                being propounded for the improper
                                                purpose of soliciting potential clients for
                                                Plaintiffs’ counsel and/or their law firms.
                                                Vivint also objects to the time-period
                                                placed on this Interrogatory. Vivint further
                                                object to this Interrogatory to the extent it
                                                has no geographical limitation. The
                                                documents sought in this Request were the
                                                subject of a motion to compel in another
                                                pending lawsuit brought by Plaintiffs’
                                                counsel, Andrew Milz, Littlejohn v. Vivint
                                                Solar (Case No. 16-9446), on which
                                                United States Magistrate Judge Joel
                                                Schneider for the United States District


                                           16
Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 17 of 26 PageID 139




                                              Court for the District of New Jersey ruled
                                              that Plaintiff’s request was only relevant as
                                              to complaints “from Pennsylvania, New
                                              Jersey and Delaware, wherein it was
                                              alleged that Vivint pulled the credit report
                                              of a customer or prospective customer
                                              without consent.” (See id. Dkt. No. 23).
                                              The documents sought by this Request
                                              were also the subject of discovery dispute
                                              in another pending lawsuit brought by
                                              Plaintiffs’ counsel, Andrew Milz, Reilly v.
                                              Vivint Solar (Civil Action No. 18-12356),
                                              on which United States Magistrate Judge
                                              Joel Schneider for the United States
                                              District Court for the District of New
                                              Jersey ruled that Plaintiff’s request was
                                              only relevant as to complaints from
                                              California, Massachusetts, and Maryland
                                              from the time period of January 1, 2014
                                              through December 31, 2016, where it was
                                              alleged that Vivint pulled the credit report
                                              of a customer or prospective customer
                                              without consent or oherwise [sic] forged
                                              documents.
 32.    Any      complaints   that involved   In addition to their general objections,
        allegations that you provided false   Vivint objects to this Request on the
        information to a consumer.            grounds that it is overly broad, temporally
                                              and geographically unlimited, unduly
                                              burdensome, and does not describe the
                                              documents sought with reasonable
                                              particularity. Vivint also objects to the
                                              terms “complaint” “you” and “false
                                              information” as vague, ambiguous, and
                                              seeking a legal conclusion. Vivint further
                                              objects to this Request because it seeks
                                              documents that are not proportional to the
                                              needs of this case. Specifically, Plaintiffs
                                              have alleged violations of the FCRA, and
                                              the documents sought by this Request have
                                              no bearing on whether Vivint violated the
                                              statute in these isolated instances. Vivint
                                              further objects to this Request because it is
                                              being propounded for the improper
                                              purpose of soliciting potential clients for
                                              Plaintiffs’ counsel and/or their law firms.
                                              Vivint also object to the time-period


                                         17
Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 18 of 26 PageID 140




                                                    placed on this Interrogatory. Vivint further
                                                    objects to this Interrogatory to the extent it
                                                    has no geographical limitation. The
                                                    documents sought in this Request were the
                                                    subject of a motion to compel in another
                                                    pending lawsuit brought by Plaintiffs’
                                                    counsel, Andrew Milz, Littlejohn v. Vivint
                                                    Solar (Case No. 16-9446), on which
                                                    United States Magistrate Judge Joel
                                                    Schneider for the United States District
                                                    Court for the District of New Jersey ruled
                                                    that Plaintiff’s request was only relevant as
                                                    to complaints “from Pennsylvania, New
                                                    Jersey and Delaware, wherein it was
                                                    alleged that Vivint pulled the credit report
                                                    of a customer or prospective customer
                                                    without consent.” (See id. Dkt. No. 23).
                                                    The documents sought in this Request
                                                    were also the subject of discovery dispute
                                                    in another pending lawsuit brought by
                                                    Plaintiffs’ counsel, Andrew Milz, Reilly v,
                                                    Vivint Solar (Civil Action No. 18-12356),
                                                    on which United States Magistrate Judge
                                                    Joel Schneider for the United States
                                                    District Court for the District of New
                                                    Jersey ruled that Plaintiff’s request was
                                                    only relevant as to complaints from
                                                    California, Massachusetts, and Maryland
                                                    from the time period of January 1, 2014
                                                    through December 31, 2016, where it was
                                                    alleged that Vivint pulled the credit report
                                                    of a customer or prospective customer
                                                    without consent or otherwise forged
                                                    documents.
 33.    Any and all records reflecting your         In addition to their general objections,
        current net worth, gross receipts for the   Vivint objects that this Request is overly
        past three years, copies of your annual     broad,          unduly         burdensome,
        report to shareholders for each of the      argumentative, and does not describe the
        preceding five years, as well as the        documents sought with reasonable
        quarterly profit and loss statements, and   particularity. Vivint also objects to this
        balance sheets for each of the preceding    Request as seeking information that is
        eight quarters.                             publically available, and equally available
                                                    to Plaintiffs. Vivint further objects on the
                                                    ground that this Request seeks information
                                                    that is not relevant to any party’s claim or
                                                    defense in this case, nor proportional to the


                                               18
Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 19 of 26 PageID 141




                                                     needs of the case. Specifically, Plaintiffs
                                                     have alleged single violations of the FCRA
                                                     on individual bases, and the records
                                                     requested are not relevant to whether
                                                     Vivint violated that statute in these
                                                     instances or the damages available under
                                                     the FCRA which are capped. Vivint
                                                     further objects to this Request to the extent
                                                     it seeks sensitive business information that
                                                     is confidential and proprietary. Vivint
                                                     objects to this Request to the extent it
                                                     seeks information relating to an area of
                                                     inquiry that should be bifurcated.


 Chart of Plaintiffs’ Interrogatories and Vivint’s Responses at Issue

  5.      Identify all complaints regarding the      In addition to its general objections,
          individuals identified by you in your      Vivint objects to this request as vague,
          response to Interrogatory No. 4.           ambiguous, and overbroad. Vivint further
                                                     objects on the ground that this
                                                     Interrogatory seeks information that is not
                                                     relevant to any party's claim or defense in
                                                     this case, nor proportional to the needs of
                                                     the case. Specifically, the terms “all
                                                     complaints” is undefined and not limited
                                                     in time or scope. Vivint further objects to
                                                     the extent this Interrogatory seeks
                                                     information protected by the attorney-
                                                     client privilege and/or work product
                                                     doctrine. Vivint objects to this
                                                     Interrogatory because it is being
                                                     propounded for the improper purpose of
                                                     scouting potential clients for Plaintiffs’
                                                     counsel and/or their law firms.
  8.      Identify the device used by your           In addition to its general objections,
          salesperson to complete the Prospective    Vivint objects to this Interrogatory on the
          customer Consent Form and/or Power         grounds that it is vague and ambiguous as
          Purchase Agreement, as well as any         the capitalized terms “Prospective
          software or application utilized by you    customer Consent Form” and “Power
          on that device to complete electronic      Purchase Agreement” are undefined and,
          forms.                                     it is unclear whether Plaintiffs are
                                                     referring to specific documents or these
                                                     documents in general. Vivint further
                                                     objects to this Interrogatory on the ground



                                               19
Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 20 of 26 PageID 142




                                                   that it seeks sensitive business
                                                   information that is confidential and
                                                   proprietary as it relates to Vivint’
                                                   business practices and processes.
 14.    Identify all complaints from 2015 to the   In addition to its general objections,
        present relating to you or your agent(s)   Vivint objects to this Interrogatory on the
        or employee(s): engaging in forgery;       grounds that it is overbroad, temporally
        creating false accounts; accessing         unlimited and seeks information that is
        customers’       and/or     prospective    not proportional to the needs of this case.
        customers’ Consumer Report without         Specifically, Plaintiffs have alleged
        consent; and/or providing false            violations of the FCRA, and the
        information in order to access a           information sought by this Request has no
        consumer report. For each complaint        bearing on whether Vivint violated the
        identified, include the date of the        statute in these isolated and unrelated
        Complaint, whether said Complaint          instances. Vivint further objects to this
        was in writing, the nature of the          Interrogatory on the ground that this
        Complaint and the disposition of the       Interrogatory seeks sensitive business
        complaint. In addition, Identify and       information that is confidential and
        describe the location and content of any   proprietary. Vivint further objects to the
        documents related to said Complaints.      extent this Interrogatory seeks
                                                   information protected by the attorney-
                                                   client privilege and/or work product
                                                   doctrine. Vivint objects to this
                                                   Interrogatory because it is being
                                                   propounded for the improper purpose of
                                                   scouting potential clients for Plaintiffs’
                                                   counsel and/or their law firms. Vivint
                                                   also objects to the time-period placed on
                                                   this Interrogatory. Vivint further objects
                                                   to this Interrogatory to the extent it has no
                                                   geographical limitation. The information
                                                   sought in this Interrogatory was the
                                                   subject of a motion to compel in another
                                                   pending lawsuit brought by Plaintiffs’
                                                   counsel, Andrew Milz, Littlejohn v. Vivint
                                                   Solar (Case No. 16-9446), on which
                                                   United States Magistrate Judge Joel
                                                   Schneider for the United States District
                                                   Court for the District of New Jersey ruled
                                                   that Plaintiff Littlejohn’s request was
                                                   only relevant as to complaints “from
                                                   Pennsylvania, New Jersey and Delaware,
                                                   wherein it was alleged Vivint Solar pulled
                                                   the credit report of a customer or
                                                   prospective customer without consent.”
                                                   (See id. Dkt. No. 23). The information


                                              20
Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 21 of 26 PageID 143




                                                         sought in this Interrogatory was also the
                                                         subject of discovery dispute in another
                                                         pending lawsuit brought by Plaintiffs’
                                                         counsel, Andrew Milz, Reilly v. Vivint
                                                         Solar (Civil Action No. 18-12356), on
                                                         which United States Magistrate Judge
                                                         Joel Schneider for the United States
                                                         District Court for the District of New
                                                         Jersey ruled that Plaintiff Reilly’s request
                                                         was only relevant as to complaints from
                                                         California, Massachusetts, and Maryland
                                                         from the time period of January 1, 2014
                                                         through December 31, 2016.


          MEMORANDUM OF LAW – WHY THE MOTION TO COMPEL SHOULD BE GRANTED

          This Court is well aware of the broad scope of discovery “regarding any nonprivileged

 matter that is relevant to any party’s claim or defense and proportional to the needs of the case[.]”

 See FED. R. CIV. P. 26(b)(1). “The party objecting to the discovery request has the burden to

 explain, with specificity, why the request is unduly burdensome, vague, or overly broad.”)

 (emphasis supplied). Siddiq v. Saudi Arabian Airlines Corp., 2011 WL 6936485, at *3 (M.D. Fla.

 2011).

          Where a party objects on the basis of confidentiality, such objection is improper if that

 party fails to establish—with admissible evidence—that the information sought is confidential and

 its disclosure would be harmful. I.S.E.L., Inc. v. American Synthol, Inc., No. 3:08-cv-870-J-

 25TEM, 2009 WL 3367237, *2 (M.D. Fla. Oct. 15, 2009) (stating “under Rule 26(c)(G) of the

 Federal Rules of Civil Procedure, there is no absolute privilege that immunizes trade secrets and

 similar confidential information from discovery”). Here, Defendant failed to substantiate its

 purported confidentiality objections with affidavits or other evidence. See Fed. R. Civ. P. 34(b)(2).

 Further, the parties have entered into a confidentiality agreement, so to the extent Vivint objects

 that the discovery sought will reveal confidential information, this objection serves no purpose.



                                                  21
Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 22 of 26 PageID 144




        Further, the information sought is plainly relevant and proportional to the needs of the case.

 A number of the document requests met with objection sought uncontroversial information, such

 as:

            •   emails about Plaintiff(s);

            •   job descriptions and personnel files of the employees involved;

            •   informational material regarding the propriety of accessing a consumer report;

            •   Vivint’s Training Manual and Customer Operations Manual;

        Plaintiffs can discern no valid basis for Vivint to withhold these relevant, focused set of

 documents. Vivint’s form objections are unpersuasive, and lack the specificity required to prove

 that the production of such documents would somehow work an undue burden. See Siddiq, 2011

 WL 6936485, at *3.

         Plaintiffs are also entitled to the subscriber agreements between Vivint and the consumer

 reporting agencies Trans Union, LLC, Experian, and Equifax. These agreements will likely reflect

 Vivint’s knowledge of their legal obligations under the Fair Credit Reporting Act. Vivint’s

 knowledge of the law is relevant to whether it “willfully” violated the law. Collins v. Experian

 Info. Sols., Inc., 775 F.3d 1330, 1336 (11th Cir. 2015) (“A violation is ‘willful’ for the purposes

 of the FCRA if the defendant violates the terms of the Act with knowledge or reckless disregard

 for the law.”). Further, the agreements may shed light on Vivint’s duties when notifying the

 consumer reporting agency of an impermissible pull. Similar information is routinely produced.

 See, e.g., Zahran v. Trans Union Corp., No. 01 C 1700, 2002 WL 31010822, at *4 (N.D. Ill. Sept.

 9, 2002) (denying Trans Union’s motion for a protective order to prevent disclosure of its

 subscriber agreements, stating that they did not qualify as “trade secrets” or “other confidential




                                                 22
Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 23 of 26 PageID 145




 information”); Gamby v. First Nat’l Bank Of Omaha, No. 06-11020, 2009 WL 963116, at *2 (E.D.

 Mich. Apr. 8, 2009).

        Plaintiffs also seek the prospective customer “consent” forms obtained in Plaintiffs’ zip

 codes in the months in which Vivint ran Plaintiffs’ credit. Vivint objects that a federal magistrate

 judge ruled on this issue in a separate case in the District of New Jersey, but this ignores an

 important qualifier in that ruling. Magistrate Judge Schneider clarified that “[i]f information is

 provided that can show that there’s a good cause to believe that it [i.e. an impermissible pull]

 happened to someone else, the Court will of course entertain a new discovery request[.]” The

 instant case is the exact type of evidence that Judge Schneider lacked, as Plaintiffs allege that their

 credit reports were accessed without a permissible purpose. These consumers deny signing any

 documents, but Vivint nonetheless created a PCCF for Plaintiff Cardona—just like Vivint did with

 Douglas Littlejohn in New Jersey. Douglas Littlejohn v. Vivint Solar, Inc., Civil Action No. 16-

 cv-09446 (D.N.J. NLH-JS). This suggests that Vivint has a practice of creating consent forms

 after the fact as a means of covering up their wrongdoing, which Vivint denies. If other consumers

 in the same zip code have also had this happen to them, that would suggest a larger pattern and

 practice of forging consent forms to obtain consumer credit reports, which speaks directly to

 punitive damages. Judge Herbert in Alameda County, California has compelled these very same

 documents. See Order dated March 6, 2019 in Pulipati v. Vivint Solar, Inc., No. RG18891702

 (Alameda Cty., CA) (Ex. “B” hereto).

        Plaintiffs also seek complaints involving forgery, creating false accounts, obtaining

 consumer reports without consent, and providing false information to a consumer. There should

 be no temporal limitation on the information sought. Complaints prior to the impermissible pulls

 here (i.e. before 2017) are relevant to how Vivint as on notice of the illegal conduct of its




                                                   23
Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 24 of 26 PageID 146




 salespersons. The complaints that followed (i.e. 2017 to the present) tend to show either Vivint

 ratified ongoing illegal conduct, or took woefully little effort to remediating it. There is no

 justifiable reason to limit the complaints geographically because Vivint operates nationally in

 several states, and the location of a complainant does not alter the fact that the complaint serves as

 notice to Vivint of wrongdoing on behalf of its salespersons. Indeed, those documents have been

 compelled in California. See Order dated March 6, 2019 in Pulipati v. Vivint Solar, Inc., No.

 RG18891702 (Alameda Cty., CA) (Ex. “B” hereto). Further, as Vivint notes, Judge Schneider has

 allowed the discovery of complaints from six states. (Letter Order dated Jan. 25, 2019, Ex. “C”

 hereto).

        As demonstrated by the many consumer complaints identified previously, there is

 substantial evidence in the public record that Vivint’s fraudulent conduct in the sales of solar

 panels is part of a larger pattern and practice of privacy invasions (through impermissible credit

 pulls) and fraudulent conduct including forgery of names on 20-year leases for solar panels. As

 such, the complaints sought regarding other instances of fraud, forgery, impermissible credit pulls,

 etc. are plainly relevant to show that Vivint was on notice of such misconduct but nonetheless

 proceeded recklessly with respect to the rights of consumers.

        Plaintiffs are also entitled to documents evidencing Vivint’s net worth. Such information

 is undoubtedly relevant to punitive damages, and Courts regularly allow discovery of such

 information. See, e.g., Lane v. Capital Acquisitions, 242 F.R.D. 667, 669 (S.D. Fla. 2005)

 (collecting cases).

                                    LOCAL RULE 3.01(G) CERTIFICATE

        The undersigned states that counsel for the Plaintiff (Mr. Milz and Mr. Rothburd) met and

 conferred by phone with opposing counsel (Ms. Perkins and Mr. Cummings) prior to sending the




                                                  24
Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 25 of 26 PageID 147




 May 16, 2019 discovery deficiency letter, allowed a number of days after the May 22, 2019 for a

 response (which did not come), and then Mr. Milz and Ms. Perkins discussed the dispute again by

 phone June 5, 2019 prior to the filing of this motion. Despite these good faith efforts to resolve

 the matters in this motion, we were unable to reach an agreement.

        WHEREFORE, Plaintiffs pray this Honorable Court grant this Motion to Compel to

 require Defendant Vivint Solar, Inc. and Vivint Solar Developer, LLC to produce the relevant

 discovery before June 30, 2019, and grant any such other and further relief as this Court deems

 just and proper.

                                                     Respectfully submitted,

                                                     /s/ Andrew M. Milz
                                                     ANDREW M. MILZ
                                                     Admitted pro hac vice

                                                     FLITTER MILZ, P.C.
                                                     450 N. Narberth Avenue, Suite 101
                                                     Narberth, PA 19072
                                                     (610) 822-0782 (ph)
                                                     (610) 667-0552 (fax)
                                                     amilz@consumerslaw.com


                                                     CRAIG E. ROTHBURD
                                                     FBN: 0049182
                                                     320 W. Kennedy Blvd., #700
                                                     Tampa, Florida 33606
                                                     (813) 251-8800 (ph)
                                                     (813) 251-5042 (fax)
                                                     crothburd@e-rlaw.com
                                                     mropp@e-rlaw.com




                                                25
Case 8:18-cv-02838-SCB-JSS Document 21 Filed 06/06/19 Page 26 of 26 PageID 148




                                 CERTIFICATE OF SERVICE

        I certify that on June 6, 2019, the foregoing was filed with the Clerk of the Court using the

 CM/ECF system, which will send a notice of electronic filing to counsel of record.




                                                      /s/ Andrew M. Milz
                                                      ANDREW M. MILZ

                                                      FLITTER MILZ, P.C.
                                                      450 N. Narberth Avenue, Suite 101
                                                      Narberth, PA 19072
                                                      (610) 822-0782


                                                      ATTORNEYS FOR PLAINTIFF




                                                 26
